Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Chen et al. (U.S. Application Pub. No. 2011/0084997 A1) 
	Re-claim 1, Chen et al. discloses the following claimed subject matter:
A printhead (100) comprising: a fluidic die (¶ [0001]) including: a substrate (110); a nozzle layer (112) disposed on the substrate and having an upper surface opposite the substrate (see ¶ [0020]-[0025]; fig.3, 5), the nozzle layer including a plurality of nozzles (102) formed therein, each nozzle including a fluid chamber (118), a nozzle orifice (see also fig.1-3) extending through the nozzle layer from the upper surface to the fluid chamber; and corresponding nozzle circuitry (¶ [0018], [0021], [0024]-[0027]) including a fluid actuator (500; fig.5) operable to displace fluid in the fluid chamber; and a conductive trace (120) disposed in direct contact with the nozzle layer and extending across the nozzle layer proximate to a plurality of the nozzle orifices (see also fig.1-3), the conductive trace having the electrical property indicative of damage to the nozzle layer. (¶ [0018], [0021], [0024]-[0027])

Re-claim 11, a printhead comprising: a fluidic die including: a substrate; a nozzle layer disposed on the substrate and having an upper surface opposite the substrate, the nozzle layer including a plurality of nozzles formed therein, each nozzle including a fluid chamber, a nozzle orifice extending through the nozzle layer from the upper surface to the fluid chamber, and corresponding nozzle circuitry including a fluid actuator operable to displace fluid in the fluid chamber; and a conductive trace disposed in direct contact with the nozzle layer and extending proximate to a portion of the nozzle orifices; and a monitoring circuit (114) to monitor a value of the electrical property of the conductive trace, value the electrical property indicative of damage to the nozzle layer. (implicitly, the measurement of the value of electrical caused by a short when some foreign material blocking the gap (108) of the nozzle (102) is indicative damage to the nozzle itself and the nozzle layer as a whole; see also independent claim 1 rejection; ¶ [0018], [0021], [0024]-[0027])

Re-claim 12, a method of damage detection for a fluidic die including: disposing a conductive trace in a nozzle layer, the conductive trace extending proximate to a group of nozzle orifices of a plurality of nozzles formed in the nozzle layer and being separate from nozzle circuitry, including a fluid actuator (500) of each nozzle; and monitoring an electrical property of the conductive trace, the electrical property indicative of damage to the nozzle layer. (¶ [0024]-[0027])

Re-claim 2, wherein the conductive trace embedded within the nozzle layer. (see fig. 2, ¶ [0022])
Re-claim 3, wherein the conductive trace disposed on the upper surface of the nozzle layer. (see fig.3)
Re-claim 4, wherein the conductive trace being a continuous conductive trace, the electrical property being one of an impedance and a resistance of the conductive trace. (¶ [0018], [0021], [0025]; fig. 5B, 5E, 5F)

Re-claim 6, the fluidic device including a monitoring circuit to monitor the electrical property of the conductive trace. (see ¶ [0024]-[0027])

Re-claim 7, wherein the monitoring circuit integrated in the substrate. (¶ [0022])

Re-claim 8, the fluidic device includes a plurality of conductive traces, each conductive trace extending proximate to a portion of nozzle orifices of the plurality of nozzles. (see fig.2)

Re-claim 9, wherein the fluidic device comprising a fluidic die. (¶ [0001])

Re-claim 10, wherein the fluidic device includes a wiring layer (140) disposed between the nozzle layer and the substrate, the conductive trace electrically connected to the wiring layer by vias (200) extending through the nozzle layer to the wiring layer. (¶ [0022])

Re-claim 13, the monitoring including: measuring a value of the electrical property; and comparing the measured value of the electrical property to a known value, a deviation of the measured value from the known value being indicative of damage to the nozzle. (see also ¶ [0024]-[0027])

Re-claim 14, the method includes integrating a monitoring circuit within a substrate of the fluidic die for monitoring the electrical property. (see also ¶ [0024]-[0027])
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of prior art of record to Chou et al. (U.S. Application Pub. No. 2006/0098056 A1)
Chen et al. discloses elements of the instant claimed subject matter as noted above with the exception of the conductive trace comprising a pair of conductive traces extending in parallel with one another, the electrical property being a capacitance of a capacitor formed by the parallel conductive traces; the electrical property being one of an impedance and a capacitance.
Chou et al. (¶ [0037]-[0045]; fig.6A) discloses the conductive trace comprising a pair of conductive traces extending in parallel with one another, the electrical property being a capacitance of a capacitor (550) formed by the parallel conductive traces; the electrical property being one of an impedance and a capacitance (described as hybrid sensors) so as to monitor filling of the fluid in the nozzle (¶ [0047]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adopt the teaching of Chou et al. to the Chen et al. IC circuitry for the purpose of monitoring the fluid filling in the nozzle by determining changes in the cylindrical shell capacitor 550.
	
Response to Amendment
Applicant's Amendment filed June 3, 2022 has been entered and carefully considered.	Applicants’ arguments with respect to new issues that presents in the newly amended claims 1, 11, and 12 have been considered as noted in the above new grounds of rejection.	
	In view of the foregoing reasons, the examiner asserts that all limitations have been properly evaluated and that the rejection as applied remains proper.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853